Allowable Subject Matter
Claims 1-8 , 47-48, 50, 52-62 allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “the communication devices of the local controllers are capable of communicating with each other, without being controlled by the control unit, to synchronize operation of the components and utilize information from other components during installation of the transmission line” fails to render the claimed invention obvious or anticipated . For instance, US5390841 discloses an apparatus where a wire feeding mechanism wherein plurality of components 12a-b each comprise of individual controller which communicate with a master controller, However the controllers disclosed by ‘0841 fails to disclose “the communication devices of the local controllers are capable of communicating with each other, without being controlled by the control unit, to synchronize operation of the components and utilize information from other components during installation of the transmission line” as claimed. Further search and consideration has failed  to result in possible prior art that would render the claimed invention obvious or anticipated in light of the prior art in record. Therefore for the reasons above the limitations of claims 1-8 , 47-48, 50, 52-62 have been considered as containing allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723